DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim(s) 1, 14, 15, 17-21, 23-25, 39, 40, 42, 43, 45, 47, 48, 49 and 52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0351689 (Bao, et al).
Bao, et al discloses a method, comprising receiving, at a user equipment (figures 9-12, #1200) operating in a connected mode, a configuration from a network (figures 13 and 14, #1400) to which the user equipment (#1200) is connected (figures 1 and 2, #201, 202, paragraph 49). The configuration comprises instructions to the user equipment (#1200) regarding measurements with respect to one or more detected cells (paragraph 49).  The configuration comprises instructions to maintain the configuration regarding the measurements with respect to the one or more detected cells after connection release or when data exchange is suspended (paragraphs 51, 52, 56, etc.).  Performing the measurements according to the received configuration in connection initiation or when the data exchange is resumed and reporting the measurements to the network (#203, paragraphs 51, 52, 56, 58, 64, etc.)

    PNG
    media_image1.png
    576
    423
    media_image1.png
    Greyscale


Regarding claim 14, that apparatus claim states the same functions as the method above and rejected for the same reason.  Also note the processor (#1100) and memory (#1120).

    PNG
    media_image2.png
    526
    524
    media_image2.png
    Greyscale

Regarding claim 15 and 40, note paragraphs 73, 121, 123, etc. shows retention time.

    PNG
    media_image3.png
    671
    474
    media_image3.png
    Greyscale

Regarding claim 17, note paragraphs 123.

    PNG
    media_image4.png
    703
    517
    media_image4.png
    Greyscale

Regarding claims 18 and 42, note paragraphs 51, 52, 56, etc.

    PNG
    media_image5.png
    713
    569
    media_image5.png
    Greyscale

Regarding claim 19 and 43, note paragraphs 73, 121, 123, etc.

    PNG
    media_image6.png
    711
    548
    media_image6.png
    Greyscale

Regarding claim 20, note paragraph 75.

    PNG
    media_image7.png
    555
    596
    media_image7.png
    Greyscale

Regarding claims 21 and 45, note paragraphs 73, 75, 82, etc. the frequencies are the carriers.

    PNG
    media_image8.png
    655
    555
    media_image8.png
    Greyscale

Regarding claims 23 and 47, note figure 8, #802, paragraphs 105-107.

    PNG
    media_image9.png
    314
    300
    media_image9.png
    Greyscale

Regarding claims 24 and 48, note paragraphs 82, 83, 140, etc. 

    PNG
    media_image9.png
    314
    300
    media_image9.png
    Greyscale

Regarding claims 25 and 49, note paragraphs 73, 75, and 82.

    PNG
    media_image10.png
    418
    574
    media_image10.png
    Greyscale

Regarding claim 52, note a non-transitory computer readable medium (#14) comprising program instructions stored thereon for performing at least the method of claim 1.

    PNG
    media_image11.png
    585
    614
    media_image11.png
    Greyscale








    PNG
    media_image12.png
    366
    407
    media_image12.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 15, 17-21, 23-25, 39, 40, 42, 43, 45, 47, 48, 49 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" .

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645